— Appeal from order, Family Court, Bronx County (Myrna Martinez-Perez, J.), entered on or about April 25, 2011, which granted petitioner father final custody of the subject child, and provided respondent mother with visitation, unanimously dismissed, without costs.
The challenged order was rendered academic when it was superseded by a subsequent order of the same court and Judge, entered on or about May 24, 2011 (see Matter of Breeyanna S., 45 AD3d 498 [2007], lv denied 10 NY3d 706 [2008]; Matter of Jabarry W., 24 AD3d 218, 219 [2005], lv denied 6 NY3d 711 [2006]), from which no appeal was taken. Moreover, the record is clear that the mother defaulted on the date set for the fact-finding hearing. No appeal lies from an order entered on default (see Matter of Anita L. v Damon N., 54 AD3d 630, 631 [2008]; Matter of Miguel R. v Wilda C., 74 AD3d 631 [2010]).
Were we to consider the mother’s appeal, we would find that the court had sufficient information to support its determination that it was in the best interests of the child for the child to remain in the custody of the father, with visitation by the mother (see Matter of Reynaldo M. v Violet F., 88 AD3d 531 [2011]). Concur — Saxe, J.P., Sweeny, Moskowitz, Freedman and Manzanet-Daniels, JJ.